UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6469



DAVID WILLIAM BARONE,

                Plaintiff - Appellant,

          v.


DANIEL M. LONG, Circuit Court Administrative Judge,

                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:08-cv-00629-BEL)


Submitted:   June 19, 2008                 Decided:   June 25, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David William Barone, Appellant Pro Se.      Elissa Doe Levan,
Assistant Attorney General, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David William Barone appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B).   We have reviewed the record and find that

this appeal is frivolous.     Accordingly, we dismiss the appeal for

the reasons stated by the district court.    See Barone v. Long, No.

1:08-cv-00629-BEL (D. Md. March 18, 2008).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          DISMISSED




                                 - 2 -